Citation Nr: 1708697	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  11-15 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for osteoarthritis and status post total left knee arthroplasty.

2.  Entitlement to an increased initial evaluation for degenerative joint disease and right knee arthroplasty, rated as 10 percent disabling prior to February 7, 2011, rated as 100 percent disabling from February 7, 2011 through March 31, 2012, and rated as 30 percent disabling thereafter.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1961 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California and Muskogee, Oklahoma, respectively.

In October 2016, the Veteran and his spouse testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is of record.

As it pertains to the evaluation of the right knee, the Board acknowledges that a statement of the case (SOC) addressing this claim was never issued.  Instead, the agency of original jurisdiction (AOJ) issued a May 2016 supplemental statement of the case (SSOC) that considered this claim, and testimony on this claim was presented at the October 2016 videoconference hearing.  The Board will address the claim in this decision because it has been treated as if it were part of the Veteran's appeal to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b); see Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) (holding that, by treating a disability rating matter as if it were part of the claimant's timely filed substantive appeal for more than five years, VA waived any objections it might have to the timeliness of the filing).  Moreover, the Board notes that it is also both the Veteran and his representative's understanding that this claim is on appeal to the Board.  See June 2016 VA Form 646.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's left knee disability has been manifested by a prosthetic knee replacement with chronic residuals of severe pain and weakness, as well as moderate lateral instability.

2.  Prior to February 7, 2011, the Veteran's right knee disability was manifested by flexion limited to, at worst, 125 degrees, with objective evidence of painful motion that impairs functional ability, as well as slight lateral instability.

3.  On February 7, 2011, the Veteran underwent a right knee arthroplasty.

4.  From April 1, 2012 onward, the Veteran's right knee disability is manifested by a prosthetic knee replacement with chronic residuals of severe pain and weakness, similar to those experienced in the left knee.

5.  For the entire appeal period, the Veteran's left and right knee disabilities have prevented him from being able to secure and maintain substantially gainful employment; the Veteran's employment at a local church from August 2011 to March 2015 was considered marginal employment as his annual compensation was below the poverty threshold for a single person at or over the age of 65.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 60 percent for osteoarthritis and status post total left knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5055 (2016).

2.  The criteria for a separate 20 percent rating for moderate lateral instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 4.1-4.14, 4.25(b), 4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for an increased initial evaluation for degenerative joint disease and right knee arthroplasty, rated as 10 percent disabling prior to February 7, 2011, rated as 100 percent disabling from February 7, 2011 through March 31, 2012, and rated as 60 percent disabling thereafter have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.30, 4.59, 4.71a, Diagnostic Codes 5055 and 5260 (2016). 

4.  The criteria for a separate 10 percent rating for slight lateral instability of the right knee prior to February 7, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25(b), 4.71a, Diagnostic Code 5257 (2016).

5.  The criteria for a separate noncompensable rating for scar associated with right knee arthroplasty have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);           38 C.F.R. §§ 3.102, 4.1-4.14, 4.25(b), 4.118, Diagnostic Code 7805 (2016).

6.  The criteria for a TDIU prior to February 7, 2011 and from April 1, 2012 onward have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The following pertains to the evaluations of the Veteran's right and left knee disabilities.  As the claim of entitlement to a TDIU is being granted in full, any defects as to the duties to notify or assist are moot.

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

The appeal arises from a disagreement with the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in November 2008, February 2015, and July 2015.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Increased Rating

A.  Legal Framework

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's osteoarthritis and status post total left knee arthroplasty (left knee disability) and degenerative joint disease and right knee arthroplasty (right knee disability) are both currently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055, for prosthetic knee replacement.

Under DC 5055, a total, 100 percent rating is assigned for one year following the implantation of the prosthesis.  Thereafter, a 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Where there are intermediate degrees of residual weakness, pain, or limitation of motion, the disability should be rated by analogy to DCs 5256 (ankylosis), 5261 (limitation of extension), or 5262 (impairment of the tibula and fibula.  The minimum rating available under DC 5055 is a 30 percent rating.

Note (1) of DC 5055 states that the 100 percent rating for one year following implantation of the prosthesis will commence after the initial grant of a one month total rating assigned under § 4.30 following hospital discharge.

Note (2) of DC 5055 states that special monthly compensation is assignable during the 100 percent rating period the earliest date permanent use of crutches is established.

Additionally, disabilities of the knee may be evaluated pursuant to 38 C.F.R.           § 4.71a, DCs 5256-5263.

DCs 5260 and 5261 provide the rating criteria for limitation of knee motion.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a Plate II.  

DC 5260 provides that limitation of knee flexion to 60 degrees is rated as noncompensable; limitation of knee flexion to 45 degrees is rated as 10 percent disabling; limitation of knee flexion to 30 degrees is rated as 20 percent disabling; and limitation of knee flexion to 15 degrees is rated as 30 percent disabling.  

DC 5261 provides that limitation of knee extension to 5 degrees is rated as noncompensable, limitation of knee extension to 10 degrees is rated as 10 percent disabling; limitation of knee extension to 15 degrees is rated as 20 percent disabling; limitation of knee extension to 20 degrees is rated as 30 percent disabling; limitation of knee extension to 40 degrees is rated as 40 percent disabling; and limitation of knee extension to 45 degrees is rated as 50 percent disabling. 

In addition to ratings based on limitation of motion, a separate rating may be assigned for knee instability pursuant to DC 5257.  A 10 percent rating will be awarded for slight instability, a 20 percent rating will be awarded for moderate instability, and a 30 percent rating will be awarded for severe instability.  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating disabilities; rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decisions are equitable and just.  38 C.F.R. § 4.6.

Pursuant to DC 5258, a 20 percent rating is available for dislocation of semilunar cartilage.   Under DC 5259, a 10 percent rating may be awarded for removal of semilunar cartilage. 

Additional ratings are available under DC 5256 for ankylosis of the knees, DC 5262 for impairment of the tibia and fibula, and DC 5263 for genu recurvatum. 

Painful motion is entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of section 4.59 are not limited to disabilities involving arthritis.)  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain, on its own, does not constitute functional loss; it must cause functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 39-42 (2011).

B.  Analysis

Evaluation of the Left Knee

The Veteran seeks an initial evaluation in excess of 60 percent for his left knee disability.  For the reasons that follow, the Board finds that a higher rating pursuant to 38 C.F.R. § 4.71a, DC 5055 is not warranted; however a separate 20 percent rating for moderate lateral instability pursuant to 38 C.F.R. § 4.71a, DC 5257 is warranted for the entire appeal period.

For the entire appeal period, the Veteran's left knee disability is evaluated as 60 percent disabling pursuant to DC 5055.  This is the second highest rating available under DC 5055.  The ratings criteria direct that a total, 100 percent rating is to be assigned for one year following the implantation of the prosthesis.  In this instance, however, the effective date for the award of service connection for the left knee disability is July 31, 2008, many years after the June 1999 left knee arthroplasty and 2002 supplemental operation.  Accordingly, the total, 100 percent rating pursuant to DC 5055 is not applicable to the Veteran's left knee disability because the implantation of the prosthesis occurred a number of years before the disability was awarded service connection.  Thus, a higher rating pursuant to DC 5055 is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.71a.  

The Board has also considered whether the Veteran's left knee disability presents any additional manifestations that would warrant the assignment of a separate rating.  See 38 C.F.R. §§ 4.25(b), 4.71a, DCs 5256-5263.  To this end, the Board notes that DC 5055 contemplates painful motion, weakness, and limitation of motion.  38 C.F.R. § 4.71a.  Thus, the rule against pyramiding would preclude the assignment of ratings for ankylosis (DC 5256), limitation of flexion (DC 5260), and limitation of extension (DC 5261).  38 C.F.R. §§ 4.14, 4.71a; Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (citing Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that the critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition)).  Additionally, as the Veteran has a prosthetic knee, DCs 5258 and 5259, representing the dislocation of semilunar cartilage and removal of semilunar cartilage, respectively, are not applicable - because the entire knee is prosthetic, there simply is no cartilage.  Thus, separate ratings could be properly considered pursuant to DC 5257 for recurrent subluxation or lateral instability, DC 5262 for impairment of the tibia and fibula, and DC 5263 for genu recurvatum.

Upon review of the Veteran's medical history, the Board finds that there is no impairment of the tibia and fibula or genu recurvatum, thus separate ratings pursuant to DCs 5262 and 5263, respectively, are not warranted.  There is evidence, however, of lateral instability.  A July 2015 VA examination report showed that the Veteran's left knee experiences lateral instability of 5-10 millimeters.  The examiner characterized this level of instability as "moderate."  Additionally, both the November 2008 VA examination report and the July 2015 VA examination report showed that the left knee experiences crepitus.  The Board also notes that the Veteran constantly uses a cane to aid in ambulation.  Based on these findings, the Board concludes that a separate 20 percent rating pursuant to DC 5257 for moderate lateral instability is warranted for the entire appeal period.  38 C.F.R. §§ 4.25(b), 4.71a.  All doubt was resolved in the Veteran's favor in reaching this conclusion.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  A higher, 30 percent rating for severe lateral instability is not warranted because this level of instability has not been shown on examination or in the medical evidence of record and it has also not been alleged by the Veteran.

(Parenthetically, the Board notes that the assignment of this separate rating will likely not provide the Veteran with any greater monetary benefit.  This is because the "amputation rule" states that "the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were the amputation to be performed," 38 C.F.R. § 4.68, and the rating for an amputation from the knee down would be 60 percent, 38 C.F.R. § 4.71a, DC 5164.  Nonetheless, the assignment of this separate rating for instability more accurately reflects the Veteran's complete disability picture.  Further, if the Veteran's rating under DC 5055 were ever reduced based on later improvement, the assignment of this separate rating would ensure that the Veteran's complete disability picture is represented by his overall rating.)

In summary, an initial evaluation in excess of 60 percent for the left knee disability is not warranted, however a separate 20 percent rating for lateral instability of the left knee is granted.

Evaluation of the Right Knee

The Veteran also seeks an increased initial evaluation of his right knee disability.  The disability is rated as 10 percent disabling prior to February 7, 2011, rated as 100 percent disabling from February 7, 2011 through March 31, 2012, and rated as 30 percent disabling thereafter.  For the reasons that follow, from April 1, 2012 onward, the Veteran's right knee disability will be rated as 60 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5055; the 10 percent rating prior to February 7, 2011 and the 100 percent rating from February 7, 2011 to March 31, 2012 will remain as is.  Additionally, prior to February 7, 2011 a separate 10 percent rating for slight lateral instability of the right knee is warranted, and from February 7, 2011 onward, a separate noncompensable rating for scar associated with right knee arthroplasty is warranted.

Prior to February 7, 2011, the Veteran had degenerative joint disease in his right knee.  Private medical records from Dr. J.M. dated from March 2010 through February 2011 show that the Veteran's right knee disability manifested with pain, painful motion, crepitus, swelling, medial and joint line tenderness, and a limitation of range of motion.  At worst, right knee flexion was to 125 degrees and extension was to 0 degrees.  The Veteran reported experiencing flare-ups of pain on certain activities or after sitting for extended periods of time; no specific further reduction of motion was reported by the Veteran or estimated by the private examiner.  The Veteran reported subjective radiating pain into the lower leg, however no neuropathy was diagnosed.  The Veteran's right knee was treated with anti-inflammatory medications, home exercises, cortisone injections, and viscosupplementation, all of which produced diminishing returns of relief of symptoms.  During the October 2016 Board hearing, the Veteran reported that his right knee would experience instability and buckle during this time period.           See Board Hr'ng Tr. at 9.  

The Board notes that no VA examination was conducted during this time period to specifically access the Veteran's right disability.  The November 2008 VA examination report focused on the left knee disability, however it did note the presence of crepitus and provide range of motion measurements for the right knee - 130 degrees flexion and 0 degrees extension.  The examination report also showed that these range of motion measurements did not change on repetition.

Based on the evidence of record prior to February 7, 2011, the Board finds that the Veteran's right knee disability more nearly approximated the criteria corresponding to a 10 percent rating for limitation of flexion under 38 C.F.R. § 4.71a, DC 5260.  This conclusion is based on objective evidence of painful motion, which pursuant to 38 C.F.R. § 4.59 warrants the minimum compensable rating for the joint.

A higher 20 percent rating would be warranted where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.  The Veteran's right knee disability did not manifest in such limitation of flexion during this portion of the appeal - flexion was found to be, at worst, limited to 125 degrees.  The Board has also considered whether the Veteran experienced additional functional loss due to pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  To this end, the Board recognizes that the Veteran reported experiencing weakness and flare-ups of pain on certain activities or after extended periods of sitting, but such functional loss was never estimated in terms of additional loss of motion by either the Veteran or medical examiners.  During the October 2016 hearing, the Board asked the Veteran to elucidate the level of functional loss in the right knee during this time period and, while his testimony was helpful, it did not indicate that the Veteran experienced additional limitation of motion during such flare-ups.  Board Hr'ng Tr. at 9-11.  Accordingly, there is no doubt to be resolved, the evidence does not show that the Veteran's pain on flare-ups resulted in additional limitation of motion that would more nearly approximate limitation of flexion to 30 degrees.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5260.  Therefore, a higher, 20 percent rating is not warranted.

The Board has also considered whether the assignment of separate ratings is warranted during this portion of the appeal period.  38 C.F.R. § 4.25(b).  To this end, the record presents no evidence of ankylosis, dislocation of the semilunar cartilage, removal of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, thus separate ratings are not warranted pursuant to DCs 5256, 5258, 5259, 5262, or 5263, respectively.  There is evidence of right knee instability and buckling, per the Veteran's October 2016 testimony.  Board Hr'ng Tr. at 9.  While there is no objective medical evidence of such instability or buckling during this time period, the presence of crepitus and the Veteran's constant use of a cane to aid in ambulation buttresses his allegations.  Accordingly, the Board finds that the Veteran's testimony is credible, and it is also noted that instability of a joint is a readily observable symptom on which the Veteran is competent to testify.            See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Resolving all doubt in favor of the Veteran, the Board finds that a separate 10 percent rating pursuant to DC 5257 for slight lateral instability of the right knee is warranted during this portion of the appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R.            §§ 3.102, 4.3, 4.71a.  A higher 20 percent rating for moderate lateral instability is not warranted as there was no objective medical findings of ligamentous instability and because the Veteran described his "buckling" as only occurring occasionally; the Board also notes that the crepitus was also only characterized as mild.  

On February 7, 2011, the Veteran underwent a right knee arthroplasty.  See February 2011 operative note by Dr. J.M.  In a May 2013 rating decision, the RO assigned the Veteran a 100 percent rating for one month pursuant to 30 C.F.R.         § 4.30 for surgery necessitating one month of convalescence, and then a 100 percent rating was assigned for an additional year based on 38 C.F.R. § 4.71a, DC 5055 ("Note (1): The 100 pct rating for 1 year following implantation of prosthesis will commence after initial grant of the 1-month total rating assigned under § 4.30 following hospital discharge.").  The 100 percent rating based on DC 5055 continued through March 31, 2012.  Additionally, in a March 2015 rating decision, the RO found that special monthly compensation (SMC) based on being permanently housebound was warranted from February 7, 2011 through March 31, 2012.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); 38 C.F.R. § 4.71a, DC 5055 ("Note (2): Special monthly compensation is assignable during the 100 pct rating period the earliest date permanent use of crutches is established.").  The Board finds that the ROs assignment of 100 percent ratings and SMC for being permanently housebound is consistent with the evidence of record and represents the maximum benefit available to the Veteran during this period.  These determinations will not be disturbed.

From April 1, 2012 onward, the Veteran's right knee has been rated as 30 percent disabling pursuant to DC 5055, the minimum rating available for a prosthetic knee replacement under this diagnostic code.  

In July 2015, the Veteran underwent a VA examination.  The Veteran reported experiencing constant pain, which when seated he rated as 2 out of 10 but when trying to stand up the pain increased to 7 out of 10.  On range of motion testing, flexion was to 110 degrees and extension was to 0 degrees.  There was pain on both flexion and extension, pain on weight-bearing, and objective evidence of crepitus.  In contrast to the left knee, the right knee presented normal stability.  The examiner opined that pain, weakness, fatigue, and lack of endurance in the right knee contributes to additional functional loss, but the examiner was unable to describe this in terms of a reduction in range of motion.

A July 2015 Pharmacy Outpatient Note showed that the Veteran reported to experiencing ongoing knee pain, with pain in the right knee greater than that in the left - the Veteran felt that he may need another right knee replacement.

In October 2016, the Veteran testified that the pain in his right knee was about the same as the pain in his left knee.  Board Hr'ng Tr. at 7-8.  He noted that the right knee does not swell as much as the left one, but their pain is about the same.  Id.

Since April 1, 2012, the Board finds that the Veteran's right knee disability more nearly approximates a prosthetic knee replacement with chronic residuals of severe pain and weakness.  This conclusion is based upon the Veteran's credible testimony that his right knee pain has been equal to his left knee pain, which has been found to be severe.  The Veteran's testimony is also supported by the July 2015 Pharmacy Outpatient Note, in which the Veteran reported that the right knee pain was actually more severe.  Accordingly, a 60 percent rating pursuant to DC 5055 is warranted for this portion of the appeal period.  38 C.F.R. § 4.71a.  This is the highest schedular rating available under DC 5055.  All reasonable doubt was resolved in the Veteran's favor in reaching this determination.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has also considered whether the Veteran's right knee disability presents any additional manifestations that would warrant the assignment of a separate rating.  See 38 C.F.R. §§ 4.25(b), 4.71a, DCs 5256-5263.  As discussed in the evaluation of the left knee, potentially applicable diagnostic codes include DCs 5257, 5262 and 5263.  However, based on the evidence of record, the Veteran's right knee has not shown, during this portion of the appeal period, subluxation or lateral instability, impairment of the tibia and fibula, or genu recurvatum.  Accordingly, a separate rating under these diagnostic codes is not warranted.

The July 2015 VA examination report indicated that there was a 13 cm by 0.25 cm surgical scar on the longitudinal anterior right knee.  This scar is not painful or unstable.  It is associated with the right knee arthroplasty surgery.  Accordingly, the Board finds that a separate, noncompensable rating pursuant to 38 C.F.R. § 4.118, DC 7805, is warranted from February 7, 2011 onward.  See 38 C.F.R. § 4.31 ("In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.").  A higher, compensable rating is not warranted because the scar is neither painful nor unstable.

The Board has also considered whether further staging of the ratings is warranted.  In doing so, it acknowledges that the Veteran has generally reported that his right knee disability has consistently worsened over the appeal period.  However, the Board believes that the worsening of this disability is adequately represented in the staged ratings as they are set.  Further staging of the ratings is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In summary, for the period prior to February 7, 2011, a disability rating in excess of 10 percent pursuant to DC 5260 for limitation of motion is denied, however a separate 10 percent rating pursuant DC 5257 for slight lateral instability is warranted.  From February 7, 2011 through March 31, 2012, a 100 percent rating is warranted for convalescence and pursuant to DC 5055.  From April 1, 2012 onward, a 60 percent rating pursuant to DC 5055 for prosthetic knee replacement with chronic residuals of severe pain and weakness is warranted.  Also, from February 7, 2011 onward, a separate noncompensable rating for scar associated with right knee arthroplasty is warranted.

TDIU and Extraschedular Consideration

The Veteran seeks entitlement to a TDIU.  While the Veteran filed a separate claim for this benefit in April 2015, the record has presented evidence of unemployability for the entire appeal period and, therefore, the claim is considered part-and-parcel of the increased rating claims on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A TDIU may be assigned when a veteran is unable to secure and follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R.       §§ 3.341, 4.16, 4.19.

38 C.F.R. § 4.16 provides a rating threshold for initial consideration of entitlement to a TDIU.  If there is only one service-connected disability, this disability shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In this instance, the Veteran has had a single service-connected disability rated at 60 percent disabling for the entire period.  Thus, the Board is able to consider entitlement to a TDIU in the first instance for the entire appeal period, as well.

The evidence of record shows that the Veteran retired from his prior career as a brick layer in 1998.  April 2015 VA Form 21-8940.  He did not work again until August 2011, when he got a job performing general labor at a local church.         June 2015 VA Form 21-4192.  He worked part-time in this position until March 1, 2015, and in the 12 months preceding the cessation of work, he earned $8,202.45.  Id.  The Veteran reported that his highest gross earnings per month were $833.00.  April 2015 VA Form 21-8940.

In 2011, the poverty threshold for one person 65 years and over was $10,788.00.  U.S. Department of Commerce, Bureau of the Census, Poverty Thresholds, https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.  The poverty threshold increased each year, rising to $11,367.00 in 2015.  Thus, for the entirety of the Veteran's part-time work at the local church, he earned less than the poverty threshold for one person.  This type of employment is considered marginal employment.  38 C.F.R. § 4.16(a) ("Marginal employment shall not be considered substantially gainful employment.").  

With regard to educational attainment, the Veteran earned a general educational development (GED) certificate in lieu of completing high school.  April 2015 VA Form 21-8940.  His only other formal training was in masonry, to further his career as a brick layer.  July 1999 Disability Report - Field Office, obtained in connection with a claim for Social Security Administration benefits.  His entire occupational history consisted of brick laying and physical labor.

During the November 2008 VA examination, the Veteran reported that he lives a sedentary lifestyle.  In a November 2009 Statement in Support of Claim, the Veteran reported that he is limited in performing physical activities.  During the February 2015 VA examination, the Veteran reported that his knees can no longer support the action of standing up from a sitting position; whereas before he could lean on his right leg for assistance, now he has to push down with his arms to get up from a chair.  A July 2015 VA examiner found that the Veteran is unable to perform manual labor but he is able to perform sedentary labor if he is allowed to adjust his position at will.

During the October 2016 hearing, the Veteran testified about his occupational functioning.  Board Hr'ng Tr. at 13-18.  He reported that he is unable to use a computer.  He argued that even though he has been found to be able to perform sedentary labor, in reality, his computer illiteracy coupled with the fact that he cannot stay seated for long and has to constantly adjust his position makes securing and maintaining a substantially gainful occupation impractical.   

The Board also notes that the Veteran applied for VA vocational rehabilitation, however an August 2016 letter informed him that his participation in the program was being discontinued as it was determined that he would be unable to benefit from return-to-work services.

Based on the above evidence, the Board finds that entitlement to a TDIU is warranted prior to February 7, 2011 and from April 1, 2012 onward; in other words, it is warranted for the entire period, except for when the Veteran was awarded a total, 100 percent rating, during which time a TDIU was moot.  This determination is based on the fact that the VA examiner found that the Veteran is unable to perform manual labor, which given his educational and occupational history, is the primary type of work the Veteran could attempt to obtain.  The Board finds the Veteran's statements regarding computer illiteracy to be credible and notes that they are also consistent with his educational and occupational history.  In essence, the Board agrees with the Veteran that due to a lack of skills which would be used in a sedentary work place, it is not reasonable to expect that the Veteran could secure and maintain such an occupation.  Moreover, the Board acknowledges that the relevant evidence is less clear as to occupational functioning for the period prior to February 7, 2011; however there is nothing of record that leads the Board to believe that the Veteran would be capable of anything more than marginal employment in the form of general physical labor, similar to that which he worked from 2011-2015, during this period.  Accordingly, all reasonable doubt is resolved in the Veteran's favor, entitlement to a TDIU is warranted prior to February 7, 2011 and from April 1, 2012 onward.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  To reiterate, the Board has granted a TDIU for the entire period on appeal except for the period from February 7, 2011 to March 31, 2012, wherein the Veteran was assigned a 100 percent rating and as a result consideration of TDIU was moot.

Lastly, the Board acknowledges that in exceptional cases VA may assign an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  However, 38 C.F.R. § 3.321(b)(1) is designed to perform a gap-filling function; "it accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  Thus, despite the fact that the record shows the presence of possible extraschedular symptoms such as radiating hip pain, see Board Hr'ng Tr. at 10, or that the combined effect of the Veteran's left and right knee disabilities may warrant extraschedular consideration, in this instance, for the entire period on appeal, the Veteran is assigned either a total, 100 percent rating or a TDIU, rendering consideration of an extraschedular rating moot.  Id.


ORDER

Entitlement to an initial evaluation in excess of 60 percent for a left knee disability, status post total knee arthroplasty, is denied.

A separate 20 percent rating for lateral instability of the left knee is granted.

Entitlement to an increased initial evaluation of 10 percent prior to February 7, 2011, 100 percent from  February 7, 2011 to March 31, 2012, and 60 percent thereafter for a right knee disability is granted.

A separate 10 percent rating for lateral instability of the right knee prior to February 7, 2011 is granted.

A separate noncompensable rating for scar associated with right knee arthroplasty from February 7, 2011 onward is granted.

Entitlement to a TDIU prior to February 7, 2011 and from April 1, 2012 onward is granted.



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

- 2 -


